                       IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO

 IN RE:                                                CASE NO. 18-06068 (BKT)

 VAQUERÍA ALMEYDA, INC.                                CHAPTER 12

          Debtor

  MOTION FOR CONTINUANCE OF HEARING ON CONFIRMATION AND TO INFORM ON
                      THE STATUS OF NEGOTIATIONS
                          (Related Docket No. 93)

TO THE HONORABLE COURT:

       COMES NOW Condado 5, LLC (“Condado” or “Condado 5”), through the undersigned

counsels, and respectfully states and prays as follows:

       1.      On June 4, 2019, the Court continued the confirmation hearing for September 4,

2019 at 2:00 P.M. See Docket No. 93.

       2.      The Debtor and Condado 5 have engaged in settlement negotiations as to the

payment of Condado 5’s claim but need additional time to conclude such negotiations.

       3.      In order to promote judicial economy and for the benefit of all parties in interest,

Condado 5 requests the Court to continue the confirmation hearing scheduled for September 4,

2019 at 2:00 P.M.

       4.      This request is made on good faith and it is based on good cause.

       WHEREFORE, Condado 5 respectfully prays the Court to continue the confirmation

hearing scheduled for September 4, 2019 at 2:00 P.M. (Docket No. 93), to take notice of the

foregoing status of negotiations, and grant any remedy that is fair and equitable.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 4th day of September, 2019.

                                    Certificate of Service
We hereby certify on this same date, we electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system, which will send notification of such filing to all CM/ECF
participants in this case.
           Attorneys for Condado 5
                   PO Box 195168
         San Juan, PR 00919-5168
             Phone.: 787.766.7000
                 Fax: 787.766.7001

                  s/ Sonia E. Colón
                 SONIA E. COLÓN
             USDC-PR No. 213809
             scolon@ferraiuoli.com

        /s/ Gustavo A. Chico-Barris
      GUSTAVO A. CHICO-BARRIS
             USDC-PR No. 224205
            gchico@ferraiuoli.com

             /s/ Camille N. Somoza
            CAMILLE N. SOMOZA
            USDC-PR No. 302908
          csomoza@ferraiuoli.com




-2-
